Citation Nr: 1805602	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  16-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for ankylosis of the left fifth finger, acquired, post-surgical.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regrettably, the Board determines that a remand of the Veteran's appeal is necessary.  With regard to the Veteran's left fifth finger disability, the Veteran was last examined by VA in March 2015.  Since that time, additional private treatment records have been received from Dr. NC in which he indicates that the Veteran's range of motion of the left hand would be improved if the left fifth finger was amputated.  In addition, the March 2015 VA examiner reported that the Veteran's ability to form a fist with the left hand was diminished with a gap of 2 centimeters (cm) between the fingers and the thumb and a gap of 3 to 3.5 cm, between the second and fourth fingers and the palm, but also stated that the left fifth finger disability does not cause limitation of motion of the other digits or interferes with the overall function of the left hand.  Taking all of this evidence into account, the Board determines that another VA examination of the left fifth finger is necessary, to assess the current severity of the disability, as well as to clarify whether the left fifth finger disability causes limitation of function of the fingers or left hand as a whole.  

With regard to the Veteran's hearing loss claim, the Board finds that a remand is necessary as the December 2014 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military service.  However, the rationale provided for this opinion was that the Veteran's separation examination showed normal hearing acuity in both ears, which is an insufficient basis for a negative opinion.  The lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board determines that another VA examination is warranted to assess the nature and etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Afford the Veteran another examination to assess the current nature and severity of his left fifth finger disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

3.  Afford the Veteran another VA examination to determine the nature and etiology of the Veteran's hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's hearing loss as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or are otherwise etiologically related to active service, to include in-service noise exposure.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  The examiner is advised that lack of documented hearing loss in service or at service separation is not a sufficient rationale for a negative opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



